Citation Nr: 0308883	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fungus of the left foot 
and toes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2002 and February 2003, the Board undertook 
additional evidentiary development in connection with this 
matter.  Such development is now complete.  The Board notes 
that normally, pursuant to 38 C.F.R. § 20.903(a), the veteran 
and his representative are to be furnished with copies of 
medical examination reports obtained by the Board.  In this 
instance, however, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's decision is favorable, and the veteran is not 
prejudiced by such omission.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996).  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The evidence being at least in relative equipoise, the 
veteran's fungus of the left foot and toes is shown to be 
linked to his active service.


CONCLUSION OF LAW

Affording him the benefit of the doubt, the veteran's fungus 
of the left foot and toes was incurred in active service.  38 
U.S.C.A. §  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.  

Factual Background 

January and February 1966 service medical records indicated 
that the veteran suffered a rash between his thighs.  
November 1967 service medical records reflected poison oak 
dermatitis.  

At a December 1999 VA medical examination, the veteran 
reported actinic keratosis, tinea crura, and tinea pedis that 
he allegedly suffered intermittently since service in 
Vietnam.  On objective examination, his skin showed a few 
actinic keratoses.  

At a December 1999 VA dermatologic examination, the veteran 
reported yellowing and thickening of the toenails of the left 
foot.  On objective examination, the examiner noted that the 
cutaneous areas of the left foot were "otherwise spared."  
He did have hyperhidrosis bilaterally and symmetrically.  
Mycotic dystrophy was present with yellowing and thickening 
of the toenails of the left foot greater than the right.  The 
examiner diagnosed onychomycosis, left foot more than right, 
exacerbated by underlying hyperhidrosis.  

At a January 2003 VA medical examination, the examiner noted 
mild hyperhidrosis bilaterally.  The veteran's web spaces 
were clear, and mycotic dystrophy was present in both great 
toenails with yellowing and thickening.

The examiner diagnosed chronic reservoir tinea pedis with 
contributory hyperhidrosis and associated mycotic dystrophy 
of the great toenails bilaterally.  In an April 2003 
addendum, the examiner opined that the veteran's tinea pedis 
was, "as likely as not," causally related to service.  
According to the examiner, service in Vietnam in combat boots 
was contributory to the evolution and persistence of the 
veteran's tinea pedis.  The examiner noted, however, that the 
veteran's concurrent hyperhidrosis also contributed to the 
persistence of the veteran's tinea pedis and that such 
hyperhidrosis was unrelated to service.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis

The veteran currently has tinea pedis.  In addition to a 
currently diagnosed disability, however, the evidence must 
reflect a nexus between such disability and service.  
38 C.F.R. § 3.303.  The April 2003 addendum to the January 
2003 VA examination report indicates that there is "as 
likely as not" a relationship between the veteran's tinea 
pedis and the wearing of combat boots during service in 
Vietnam.  When the evidence is in relative equipoise, the 
veteran must prevail.  38 U.S.C.A. § 5107.  In this case, 
therefore, service connection for a left foot skin disability 
must be granted as the evidence with respect to service 
etiology is at least in relative equipoise.  Id.; 38 C.F.R. 
§ 3.303.

The Board notes that hyperhidrosis is a concurrent cause of 
the veteran's persistent tinea pedis and that hyperhidrosis 
is unrelated to service.  The existence, however, of a dual 
cause for the veteran's symptomatology does not detract from 
his entitlement to service connection for the foregoing 
disability.  Regardless of possible dual etiology, the 
evidence with respect to service connection is still at least 
in relative equipoise.  38 U.S.C.A. § 5107.


ORDER

Service connection for fungus of the left foot and toes is 
granted subject to the law and regulations governing the 
distribution of veterans' benefits.



_________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

